Title: To John Adams from United States Senate, 26 March 1792
From: United States Senate
To: Adams, John


            
               
               March 26th. 1792.
            
            Resolved, that it be a standing rule, that the doors of the Senate Chamber remain open whilst the Senate shall be sitting in their legislative capacity, except on such occasions as, in their judgment, may require secrecy; and that this rule shall commence and be in force on the first day of the next session of Congress.
            
            Mr. Russell.NoMr. Johnston.Aye" Bradley.No" King.Aye" Burr." Langdon.No" Butler.Aye" Lee.Aye" CabotNo" Monroe.Aye" CarrollAye" Morris." Dickinson.No" Read.No" EllsworthNo" Robinson.No" Few.No" Rutherford.No" Foster.Aye" Sherman.No" Gunn.No" Stanton.No" Hawkins.Aye" Strong.No" Henry.No" WingateNo" Izard.No17 Nos8 Ayes
         